DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments 2/10/2021, see pages 6-8, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication No. 2014/0267716 to Child et al. ("Child") in view of U.S. Patent Publication No. 2017/0229071 to McMahan et al. ("McMahan"). have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Child et al (US 2014/0267716) in view of Dumont et al (US 9,299,350).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al (US 2014/0267716) in view of Dumont et al (US 9,299,350)
As to claim 21, Child et al teaches the method for automation and/or security systems, comprising: identifying a presence of a first person at a first location ( an object is determined to be near a particular location using the proximity sensor, the camera 322 may be similarly activated, paragraph [0048]) , capturing a first video related to the first person at the first location ( the security system 542 may include ACs such as cameras which obtain still or video images of a location, including a location at or near an entry to a building or other structure, paragraph [0065-0066], figure 5), determining an identity of the first person (processing the captured image to at least one of detect an identity of the person, detect a category of the person, or timestamp the image, paragraph [0007]]; determining a user preference associated with the identity of the first person ( he automation of application 
While Child meets a number of the limitations of the claimed invention, as pointed out more fully above, Child fails to specifically teach initiating an adjustment of a display of the first video based at least in part on the user preference, the identity of the first person, and the presence of the first person at the first location, wherein the adjustment of the display is indicated by the identity of the first person. 
Specifically, Dumont et al. teaches a user of a device is identified and analyzed to customize the behavior and operation of the device to the specific user.   And the device may adjust its input and/or output processes based on the identity of a user.  For example, if the user's profile indicates that she is left-handed and typically uses light strokes to interact with a touch screen of the device, once the user is identified, the device may adjust the sensitivity of its touch screen to account for the user's touch characteristics.  In another example, a device may adjust a screen output font size based on a user's history or preference of item viewing size as indicated in the user's profile .Note that Dumont teaches device 102, for example, a mobile device, may include one or more input devices, such as a microphone, an inertial sensor, a video recorder, a camera, and other input devices that may be used to identify the user of the device. (column 2 lines 20-64). Dumont clearly teaches in figure 8 image data, video data, user usage/touch data, user usage history data, location data, and other data can be collected and compared to stored data in a user profile and customizing operation of the device includes a user interface, customizing a user interface, activating contact information associated with the user, activating calendar information associated with the user, adjusting a touch input based on the user, or adjusting a display output based on the user ( claim 12). It would have been obvious to one of ordinary skill in the art to use the visual information related to the identity of the person and controlling the display as taught by Dumont in order to to be more particularly customized to suit the needs and tendencies of the user.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.

As to claim 23, Child teaches the method of claim 22, wherein the data associated with the first person comprises a voice print, facial recognition information, one or more physical features, biometric information, or any combination thereof (facial recognition paragraph [0111] and  voice print  (paragraph [0049]).   
As to claim 24, Child teaches the method of claim 22, wherein the data associated with the first person comprises information of a card associated with the first person, a personal identification number, information indicating that a device of the first person is detected at the first location, or any combination thereof (paragraph [0098], [0102]; Dumont paragraph column 3 line 14-29).
As to claim 25, Dumont teaches the method of claim 21, wherein the adjustment of the display is initiated in accordance with one or more parameters of the user preference. (figure 8 and claim 12).  
As to claim 26, Child et al. teaches the method of claim 21, further comprising: Application No. 16/564,591-3- Docket No. VIV186CIPC1 (83199.0852) Customer No. 120045tracking a movement of the first person from the first location to a second location ( paragraph [0053], wherein initiating the adjustment of the display of the first video is based at least in part on tracking the movement ( paragraph [0071],[0084] note that Dumont teaches the device 102 may analyze the video data and compare lip and mouth movements of the user to determine that the audio data received by a device's microphone is actually coming from the device's user 104 rather than someone also near the microphone; and/or the device 102 may compare the usage/touch characteristics with a stored user usage/touch profile of the user 104 to determine that the user 104 is the using the device 102. Other information, such as data from an inertial device, locator device, touchscreen, etc. may also be used to confirm the identity of the user (column 2 lines 60-65)  
As to claim 27, Child et al. teaches the method of claim 26, wherein the first location is within a same room as the second location (figure 7 and figure 9 and paragraph [0054])).  
As to claim 28, Child et al. teaches the method of claim 26, wherein the first location is within a different room as the second location (paragraph [0045], [0048]).  

As to claim 30, Child teaches the method of claim 21, wherein identifying the presence of the first person further comprises identifying the first person is located within an indoor room (figure 7 and figure 9 and paragraph [0054])).     
As to claim 31, Child teaches the method of claim 21, wherein adjusting the display of the first video further comprises adjusting the display of the first video occurs during a video call (paragraph [0067-0068]).  
As to claim 32, Child teaches the method of claim 21, wherein adjusting the display of the first video further comprises adjusting a digital zoom level of the first video such that an image of the first person comprises a pre-determined percentage of an area of the display (paragraph [0096]).  
As to claim 33, Child teaches the method of claim 32, wherein adjusting the digital zoom level further comprises scaling the image of the first person using an interpolation algorithm (paragraph [0096-0098]).  
As to claim 34, Child teaches the method of claim 21, wherein adjusting the display of the first video further comprises receiving data indicating a quality of the first video; and wherein initiating the adjustment of the display further comprises adjusting the quality of the first video (paragraph [0047-0048], [0057] and [0071]).  
As to claim 35, Child teaches the method of claim 21, further comprising: comparing a first portion of the first video and a second portion of the first video;Application No. 16/564,591-4- Docket No. VIV186CIPC1 (83199.0852) Customer No. 120045 determining that a section of the first video is backlit based at least in part on the comparing; wherein initiating the adjustment comprises adjusting a focus on the first person based at least in part on the determining the section of the first video is backlit (paragraph [0033],[0051],[0057]).  
As to claim 36,Child et al teaches the method of claim 21, further comprising: wherein capturing the first video related to the first person comprises: capturing the first video upon determining the first person is creating an audible noise; and identifying a second presence of a second person at a second location ( paragraph [0098-0099]). Note that Child teaches in paragraph [0049-0050] the sensor 324 could also be a vibrational or sound sensor. As an example, if a user knocks on the door 304, generated sound or vibrations may trigger the camera 322. A person speaking, shoes scuffling, or other sounds in sufficient proximity to the sensor 324 could also be detected and used to initiate the camera 322.The sensor 324 may be connected to the camera 322 in a manner that automatically triggers the camera 322 when appropriate situation occurs. In other embodiments, however, data from the sensor 324 
As to claim 37, Child teaches the method of claim 36, further comprising: determining the first person and/or the second person is creating the audible noise; and adjusting the display of the first video to include the first person and the second person (paragraph [0049], [0096-0099]; Child teaches recognizing different people). 
As to claim 38, Child teaches the method of claim 36, further comprising: determining that the second person is creating the audible noise; and adjusting the display of the first video to include an image of the second person (paragraph [0049], [0096-0099]; Child teaches recognizing different people).  
The limitation of claims 39-40 has been addressed above. 
				 

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664